i s v a ee am y hn pm nly ler rats tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug u i l kok khaki kkk hk ook kiki iih kin dxoxxiooooooioooocokkik legend individual a ocoooolqoooooxklxiovooc taxpayer b woookkxxxxxaxxxxkk ira x xxwmiiookakkkxk kkk kio amount d oooo oakkkxkxakkkkk credit_union b xxxxxoocococookxxkxkxxx company c oooo ook xx date date date wooooooocoooookakxkk xxooooooomxkxioiokk xqooooooococooqoooo0ox dear 2000c000c this is in response to your request dated date as supplemented by correspondence dated may june and date submitted on your behalf by your wife individual a in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of _ perjury in support of your request taxpayer b age received a distribution from ira x totaling amount d taxpayer b asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 d was due to his diminishing mental capacity which affected his ability to understand and handle his financial transactions taxpayer b maintained ira x with company c on date taxpayer b withdrew amount d from ira x and on date deposited it with credit_union b taxpayer b represents that he has limited memory retention and moderate dementia which caused problems with his judgment and that he did not understand the implications of the withdrawal ira x is in taxpayer b’s name and individual a who generally assists taxpayer b with his financial decisions was not aware that taxpayer b made the withdrawal until date documentation submitted supports the assertion that taxpayer b suffers from loss of memory and impaired judgment and is not capable of making financial decisions amount d has not been used for any other purpose based upon the above facts and representations taxpayer b requests a ruling that the internal_revenue_service the service waive the day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross'income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 3xe of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted on behalf of taxpayer b is consistent with the assertion that his failure to accomplish a timely rollover during the 60-day rollover period was due to his diminishing mental capacity which affected his ability to understand and handle his financial transactions therefore pursuant to code sec_408 d x3 i the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer b is granted a period of days from the issuance of this ruling into a rollover ira provided all other requirements letterito contribute amount d of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations whichimay be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 k of the code provides that it may not be used or cited by others as precedent if you‘have any questions regarding this letter please contact woooooooooookk se- t ep ra t3 pincite00000xxx sincerely yours ade laura b warshawsky manager employee_plans technical group ve enclosures deleted copy of letter_ruling notice total p
